Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
1) Applicant’s amendment filed on 06/29/2022 by cancelling claims 20-44 overcomes all the rejections made over claims 20-44. The rejections are herein withdrawn.
2) The rejection of claims 20-53 under 35 U.S.C. 101 as claiming the same invention as that of claims 1-34 of copending Application No. 17/738,557 (reference application) is herein withdrawn, since claims 1-34 have been cancelled in the copending Application No. 17/738,557. 
3) The rejection of claims 20, 22-25, 35, 36, 37-43, 44, 45-53 rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 21-40 of US Application No. 17/381,770, and further in view of Guidance for Industry (September 2004, PTO-1449; abbreviated as GI) is herein withdrawn. Note: Applicant has filed a Terminal Disclaimer.
4) The rejection of claims 20-22, 23, 24, 25, 26, 27-32, 33, 34, 35, 36, 37-43, 44, 45-53 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 of US Patent No. 11,090,278, in view of Guidance for Industry (September 2004, PTO-1449; abbreviated as GI), and further in view of Sacha et al. (Pharmaceutical Development and Technology, 2010; 15(1), pages 6-34, PTO-1449) is herein withdrawn. Note: Applicant has filed a Terminal Disclaimer.
5) The rejection of claims 20-22, 23, 24, 25, 26, 27-32, 33, 34, 35, 36, 37-43, 44, 45-53 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of US Patent No. 11,241,400 (US Application No. 17/465,697), in view of Guidance for Industry (September 2004, PTO-1449; abbreviated as GI), and further in view of further in view of Sacha et al. (Pharmaceutical Development and Technology, 2010; 15(1), pages 6-34, PTO-1449) is herein withdrawn. Note: Applicant has filed a Terminal Disclaimer.
6) Applicant has filed a Terminal Disclaimer over US Application No. 17/738,557 to overcome obviousness-type double patenting over claims 35-50 of US Application No. 17/738,5557.
Note: The objection to the Specification is herein withdrawn. Applicant has provided amended specification.

In light of Applicant's amendment filed on 06/29/2022 and arguments filed on 06/29/2022, claims 45-53 are allowed and renumbered to claims 1-9.
The instant invention as defined by claims 45-53 is novel and allowable over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627